In re State of Louisiana; — Plaintiff; Applying For Supervisory and/or Remedial Writs, Parish of Orleans, Criminal District Court Div. A, No. 508-622, 510-820; to the Court of Appeal, Fourth Circuit, No. 2013-K-0432.
Writ granted. Reversed and Remanded. The Trial Court erred in ruling the other crimes evidence inadmissible in these cases. The facts of Case No. 508-622 (distribution of marijuana) are sufficiently similar to the facts Case No. 510-820 (distribution of marijuana) to justify their admission into evidence under State v. Prieur, 277 So.2d 126 (La.1973). Specifically, the facts of Case No. 508-622 are admissible in Case No. 510-820 and vice versa to show modis operandi as it bears on the question of the defendant’s identity, because the facts of the narcotics transactions in both cases are so distinctively similar, especially in terms of time, place, and manner of commission, that one must *1022logically say they are the work of the same person. See State v. Hills, 99-1750, p. 6 (La.5/16/00), 761 So.2d 516, 521.
WEIMER and HUGHES, JJ., would deny.